YETKA, Justice.
This is a criminal matter in which the district court has certified an issue as important and doubtful pursuant to Minn. R.Crim.P. 29.02, subd. 4 (1980). Since the state was the losing party in the district court and since it was the party that sought and obtained certification, the state had the responsibility of filing an appellant’s brief. The state should have filed an appellant’s brief within at least 60 days 1 after delivery of the transcript. Minn.R.Crim.P. 29.01, subd. 2; Minn.R.Civ.App.P. 131.01. However, the state’s brief was not filed until long after the time period for filing had expired. Accordingly, we dismiss the appeal, thereby letting stand the trial court’s order, which was favorable to defendant.
Appeal dismissed.

. Normally we set an expedited briefing schedule in criminal cases involving certified questions; if that had been done, the state’s time to file a brief would have been even less.